Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed April 7, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112(a), 112(b), and 112(d) rejection previously set forth in the Non-Final Office Action mailed December 15, 2020, except for where noted below.
Applicant’s argument that FIG. 1 is not prior art with a citation to Specification [0018] is taken as sufficient to overcome the objection that FIG. 1 should be designated as prior art. The sentence “… the expert 110 will no longer provide a single solution point, but instead will provide a trained surrogate model”, (Specification, [0018] lines 6-9), shows that system 100 may operate or be used differently by providing a trained surrogate model rather than single solution points.
Applicant’s argument that “800” in paragraph [0044], should not be relabeled “700” because “700” refers to a display is duly noted. However, throughout the rest of the specification “800” is used to refer to a “surrogate model creation apparatus 800” whereas in paragraph [0044] it seems to be referring to a specific “wind turbine protection platform 800”. Examiner’s suggestion was based on the reference to the “Gas Turbine Surrogate Model Creation System” as labeled in FIG. 7. However, upon further review, it seems this is a paragraph taken from another application US 20200218232 A1 
With regard to “license control component” in claim 12, Applicant’s argument that paragraph [0050] of the Specification provides sufficient description is noted, but found unpersuasive for disclosing sufficient structure to perform the claimed function. In particular, a “license file or key” does not provide sufficient structure, material, or acts, as required by 35 U.S.C. 112(f). See MPEP 2181 for more details on the structure required to meet the 112(f) requirement in a system claim. For example, if the specification disclosed that the license key was stored in main memory and a processor used the key to allocate components, the main memory and processor would be considered sufficient structure to perform the function of allocating components. Because there is not sufficient structure disclosed in the specification, Examiner suggests merely changing the language from “license control component”, which invokes 112(f) to the language of the specification, which does not invoke 112(f).
With regard to the 35 U.S.C. 101 rejections, applicant makes two arguments. The first argument is a step 2A prong one argument. Applicant argues “The focus of the claims is directed to a process of creating of a machine learning surrogate model replacement for any engineering simulation workflow that can be scripted, which is not ‘a mathematical calculation’”, (Applicant’s Response dated 4/07/2021, page 16 paragraph 2 lines 4-6). 
Examiner respectfully disagrees that the claims are directed to a process. Under step 1, claim 1 is directed to a system, and not a process. Under step 2A prong one, Examiner must review the claim, including every limitation in the claim, to determine if one or more of the limitations invoke a patent ineligible judicial exception. The limitations involving generating a response surface and creating the surrogate model necessarily include mathematical calculations. However, because they claim the general goals of creating particular models (response surface and surrogate model) rather than the 
The second argument is a step 2A prong two argument. Applicant argues that the claims are directed to an improvement in computer functionality citing MPEP 2106.04(a). The specific improvement cited is “provide an autonomous surrogate model creation platform that reduces the second cost”, (Applicant’s Response dated 4/07/2021, page 17 paragraph 4 lines 1-2), which is the cost associated with “the time an expertise required to manually perform both the physics-based model and the machine learning process training operations”, (Applicant’s Response dated 4/07/2021, page 17 paragraph 3 lines 11-13). Assuming the operations can be performed manually by a subject matter expert, simply automating a manual process using a computer does not integrate the abstract idea into a practical application under step 2A prong two. See MPEP 2106.05(a) – Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: example (iii) Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase.
Regarding the citation of Koninklijke KPN N.V. v. Gemalto M2M GmbH (Fed. Cir. 2019), while Federal case law is authoritative, the MPEP and PEGs are regularly updated. The USPTO is still required to apply the two prong Alice/Mayo framework. See MPEP 2106. The citation gives no pin cite and provides no analysis as to how the cited case should be applied to the facts of the instant application within that two step framework. In the analysis below, Examiner uses MPEP examples in order to properly consider the claims within the two step framework. Given that there is no argument as to improperly applying the two step framework, the patent eligibility rejection stands.
 With respect to the 35 U.S.C. 103 arguments, Applicant argues two limitations, (Applicant’s Response dated 4/07/2021, page 20 paragraph 3 and paragraph 5). Both of these limitations are affected by an amendment that further defines the “scripted physics-based model workflow” as 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0044], “wind turbine protection platform 800” should read “surrogate model creation apparatus 800”
Appropriate correction is required.

Claims Interpretations that invoke 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the “surrogate model creation engine” uses the generic placeholder “engine”, uses the linking term “configured to” modified by functional language, and is not supported by sufficient structural language to perform the claimed functions. The surrogate model creation engine will therefore be interpreted as comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network, (Specification [0041] lines 4-7). 
In claim 12, “license control component” uses the generic placeholder “component”, uses the linking term “configured to” modified by functional language, and is not supported by sufficient structural language to perform the claimed function. There is not corresponding structure described in the specification to further define the license control component, so this claim language will be rejected under 35 U.S.C. 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “license control component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A surrogate model creation computer system, comprising: 
a user interface operative to interact with a subject matter expert via a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and 
a surrogate model creation engine, coupled to the user interface, configured to: 
automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points, 
use the response surface and a machine learning process to automatically create the surrogate model of the industrial asset, and 
arrange to output the surrogate model for use by a substantially real-time analytics package associated with the industrial asset.

The limitation of “a user interface operative to interact with a subject matter expert via a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset,” is an abstract idea because it is directed to certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II)(C) – the first example - "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" and the last example (ii) - a series of instructions of how to hedge risk. The limitation is a method of organizing human activity because it is managing personal behavior. Similar to tracking financial transactions, here the user interface is tracking the interactions of a subject matter expert. Claiming the human interaction itself is patent ineligible because it is claiming a personal behavior. One might argue that the interaction itself is not being claimed, but instead these interactions are being used to output a 
The limitation of “automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points,” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The physics-based model could be any physics equation such as the Arrhenius equation, thermodynamic flow equations, or Maxwell equations for electromagnetic properties. As drafted, “physics-based” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.
The limitation of “use the response surface and a machine learning process to automatically create the surrogate model of the industrial asset, and” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “surrogate model” through a etc”, see Specification [0021]. As drafted, “machine learning process” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites three additional limitations that are not an abstract idea: (1) “the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model;”, (2) “a surrogate model creation engine, coupled to the user interface, configured to:” under the 112(f) interpretation, and (3) “arrange to output the surrogate model for use by a substantially real-time analytics package associated with the industrial asset”.
In regard to the first additional limitation of “the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model;” the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (iii) A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer. Similar to example (iii) where the increase in speed is solely from the capabilities of a general-purpose computer, the automatically performable steps, as drafted and under a broadest reasonable interpretation, are automated solely by the capabilities of a general purpose computer.
In regard to the second limitation of “a surrogate model creation engine, coupled to the user interface, configured to:” which includes “a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network” (Specification [0041] lines 4-7), 
In regard to the last limitation of “arrange to output the surrogate model for use by a substantially real-time analytics package associated with the industrial asset”, the claim limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “arrange to output…” is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, using mathematical correlations to organize information into a response surface and then a surrogate model is an abstract idea because these limitations are directed to a mathematical relationship. Arranging to output that mathematical relationship does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of industrial assets, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination 
Here, the last additional limitation of “arrange to output the surrogate model for use by a substantially real-time analytics package associated with the industrial asset” does not amount to significantly more because it is well understood, routine, and conventional. See MPEP 2106.05(d). The limitation, as drafted and under a broadest reasonable interpretation, may include packaging a module for use in another application, which is well understood, routine, and conventional. See Cappos, Justin, Justin Samuel, Scott Baker, and John H. Hartman. "A look in the mirror: Attacks on package managers." In Proceedings of the 15th ACM conference on Computer and communications security, (ACM, 2008) page 565 column 1 paragraph 1 line 1 – “Package managers are a popular way to distribute software”.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. The user interface and surrogate model creation engine are generic computer components arranged in the conventional manner of being coupled. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, further comprising: a repository data store to contain the scripted physics-based model workflow for subsequent access and modification. The limitation is insignificant extra-solution activity because it amounts to insignificant post-solution 

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 2, wherein the repository data store further contains at least one of: (i) metadata about the scripted physics-based model workflow, (ii) an industrial asset identifier, (iii) a user identifier, (iv) a software tool identifier, (v) an operating point, (vi) a range of operating points, (vii) a release date, (viii) a release version, and (ix) uncertainty data. The limitation is not integrated into a practical application because it is extra-solution activity. See MPEP 2106.04(d) referencing MPEP § 2106.05(g) – Selecting a particular data source or type of data to be manipulated: example (i) Limiting a database index to XML tags. Similar to limiting a database index to XML tags, limiting a repository data store to contain a particular type of data (e.g. metadata, industrial asset identifier, etc.) does not integrate a judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 3, wherein the repository data store is a searchable database adapted to be accessed and updated by subject matter experts. Similar to claim 2, the limitation of is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, the scripted physics-based model workflow, interpreted under a broadest reasonable interpretation to be a series of steps/instructions to re-perform the human interactions that were performed by the subject matter expert, is patent ineligible because it is claiming instructions to organize human activity. Similar to printing or downloading the output of an abstract idea, claiming a repository to store these steps in a searchable manner for further use or modification does not add a meaningful limitation to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. Steps such as storing information in memory have been recognized by the courts as well understood, routine, and conventional. See MPEP 2106.05(d)(II) - example (iv) Storing and retrieving information in memory. Furthermore, searchable databases can be found in patents from as early as the 1970s. (See U.S. Pat. 4,024,508).  For the foregoing reasons, claim 4 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.



With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein at least one of the execution of the scripted physics-based model workflow and an execution of the machine learning process are associated with at least one of: (i) a high-performance computing center, and (ii) a cloud-based computing environment. The high-performance computing center and the cloud-based computing environment do not integrate the judicial exception into a practical application because they fall within the category of “apply it” by claiming a computing environment as a tool to perform an abstract idea. See MPEP 2106.04(d)(I) linking to MPEP § 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely claiming a particular computing environment as a tool to perform an abstract idea does not add a 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models. The limitation is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The modifying language, “plurality of high-fidelity physics based models” simply makes the equations more complex. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 1 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters, and (vii) post-processing. The limitation is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The modifying language, “(i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters, and (vii) post-processing” simply defines further aspects of the mathematical correlations that will result in organizing information. For example, as drafted an under a broadest reasonable interpretation, (i) a component level model could be mathematical equations that use physics to model the speed at which a robotic arm is moving given a particular load. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 1 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multi-disciplinary design optimization. This limitation does not integrated the abstract idea into a practical application because they are insignificant post solution activity. See MPEP 2106.04(d) referencing MPEP 

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein the surrogate model is associated with a defined space of solution points. The limitation wherein the surrogate model is associated with a defined space of solution points is an abstract idea because the defined space of solution points represent a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. A set of data points associated with a physics-based model represent a mathematical relationship between input and output parameters. A mathematical correlation may only hold true for a specific domain, so the equation can be defined with further parameters limiting it to that domain. Similar to organizing information through mathematical correlations, associating the surrogate model with a defined space of solution points is organizing information for a mathematical correlation in a specific domain/range. This 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 1, wherein the surrogate model creation engine creates a training Design Of Experiment ("DOE") operating point and a validation DOE operating point different than the training DOE operating point. The limitation of splitting the data into training data and validation data within a defined DOE is an abstract idea because the operating points represent a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations.  A set of data points associated with a physics-based model represent a mathematical relationship between input and output parameters. Further organizing the points into separate categories based on the mathematical relationship does not change the nature of the abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 1 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

a license control component configured to allocate components of the scripted physics-based model workflow to a cloud computing environment in accordance with software licenses associated with each component and an optimization routine. The limitation is an abstract idea because it is a component functionally claimed to enforce agreements in the form of contracts or other legal obligations. See MPEP 2106.04(a)(2)(II)(B). Here, allocating in accordance with a software license, stated at this level of generality, is allocating in accordance with a contract. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 1 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 13, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method associated with a surrogate model creation computer system, comprising:
interacting with a subject matter expert via a user interface of a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; 
automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points; 
using the response surface and a machine learning process to automatically create the surrogate model of the industrial asset; and 
arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset.

The limitation of “interacting with a subject matter expert via a user interface of a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset,” is an abstract idea because it is directed to certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II)(C) – the first example - "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" and the last example (ii) - a series of instructions of how to hedge risk. The limitation is a method of organizing human activity because it is managing personal behavior. Similar to tracking financial transactions, here the user interface is tracking the interactions of a subject matter expert. Claiming the human interaction itself is patent ineligible because it is claiming a personal behavior. One might argue that the interaction itself is not being claimed, but instead these interactions are being used to output a scripted physics-based model workflow. As drafted and under a broadest reasonable interpretation, the scripted physics-based model workflows are a series of instructions to re-perform the human interactions that were performed by the subject matter expert. Similar to a series of instructions of how to hedge risk, claiming instructions to perform certain set of human interactions is patent ineligible because it is claiming a personal behavior.
automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points;” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The physics-based model could be any physics equation such as the Arrhenius equation, thermodynamic flow equations, or Maxwell equations for electromagnetic properties. As drafted, “physics-based” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.
The limitation of “using the response surface and a machine learning process to automatically create the surrogate model of the industrial asset; and” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “surrogate model” through a mathematical correlation referred to generally as “a machine learning process”. The machine learning process could be any machine learning process such as “polynomial response surfaces, kriging, Gradient-Enhanced Kriging ("GEK"), radial basis function, support vector machines, space mapping, and artificial neural networks, etc”, see Specification [0021]. As drafted, “machine learning process” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.

In regard to the first additional limitation of “the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model;” the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (iii) A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer. Similar to example (iii) where the increase in speed is solely from the capabilities of a general-purpose computer, the automatically performable steps, as drafted and under a broadest reasonable interpretation, are automated solely by the capabilities of a general purpose computer.
In regard to the last limitation of “arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset”, the claim limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “arranging to output…” is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, using mathematical correlations to organize information into a response surface and then a surrogate model is an abstract idea because these limitations are directed to a mathematical relationship. Arranging to output that mathematical relationship does not add a meaningful limitation to the abstract idea.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, the last additional limitation of “arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset” does not amount to significantly more because it is well understood, routine, and conventional. See MPEP 2106.05(d). The limitation, as drafted and under a broadest reasonable interpretation, may include packaging a module for use in another application, which is well understood, routine, and conventional. See Cappos, Justin, Justin Samuel, Scott Baker, and John H. Hartman. "A look in the mirror: Attacks on package managers." In Proceedings of the 15th ACM conference on Computer and communications security, (ACM, 2008) page 565 column 1 paragraph 1 line 1 – “Package managers are a popular way to distribute software”.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. The user interface and surrogate model creation engine are generic computer components 
For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 13, further comprising: placing the scripted physics-based model workflow into a repository data store for subsequent access and modification. The limitation is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, the scripted physics-based model workflow, interpreted under a broadest reasonable interpretation to be a series of steps/instructions to re-perform the human interactions that were performed by the subject matter expert, is patent ineligible because it is claiming instructions to organize human activity. Similar to printing or downloading the output of an abstract idea, claiming a repository to store these steps for further use or modification does not add a meaningful limitation to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. Steps such as storing information in memory have been recognized by the courts as well understood, routine, and conventional. See MPEP 2106.05(d)(II) - example (iv) Storing and retrieving information in memory. For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 13, further comprising: receiving 

With respect to claim 16, applying step 1, the preamble of claim 16 claims a non-transitory, computer-readable medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method associated with a surrogate model creation computer system, the method comprising: 
interacting with a subject matter expert via a user interface of a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; 
automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points; 
using the response surface and a machine learning process to automatically create the surrogate model of the industrial asset; 
validating the surrogate model against the scripted physics-based model workflow; and 
arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset.

The limitation of “interacting with a subject matter expert via a user interface of a subject matter device, wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset,” is an abstract idea because it is directed to certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II)(C) – the first example - "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" and the last example (ii) - a series of instructions of how to hedge risk. The limitation is a method of organizing human activity because it is managing personal behavior. Similar to tracking financial transactions, here the user interface is tracking the interactions of a subject matter expert. Claiming the human interaction itself is patent ineligible because it is claiming a personal behavior. One might argue that the interaction itself is not being claimed, but instead these interactions are being used to output a scripted physics-based model workflow. As drafted and under a broadest reasonable interpretation, the scripted physics-based model workflows are a series of instructions to re-perform the human interactions that were performed by the subject matter expert. Similar to a series of instructions of how to hedge risk, claiming 
The limitation of “automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, to generate at least one response surface of the scripted physics-based model workflow, the response surface including a plurality of solution points;” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The physics-based model could be any physics equation such as the Arrhenius equation, thermodynamic flow equations, or Maxwell equations for electromagnetic properties. As drafted, “physics-based” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.
The limitation of “using the response surface and a machine learning process to automatically create the surrogate model of the industrial asset;” is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “surrogate model” through a mathematical correlation referred to generally as “a machine learning process”. The machine learning process could be any machine learning process such as “polynomial response surfaces, kriging, Gradient-Enhanced Kriging ("GEK"), radial basis function, support vector machines, space mapping, and artificial etc”, see Specification [0021]. As drafted, “machine learning process” is sufficient to conclude that there is some mathematical correlation under a broadest reasonable interpretation.
The limitation of “validating the surrogate model against the scripted physics-based model workflow; and” is an abstract idea because it is a process that, under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III)(A) – examples of mental processes, second bullet point - claims to "comparing BRCA sequences and determining the existence of alterations. Similar to comparing BRCA sequences, a person can mentally compare the input and output operating points of a physics-based model with the input and output operating points of the surrogate model to validate whether the same output is achieved for a given input.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations that are not an abstract idea: (1) “the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model;” and (2) “arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset”.
In regard to the first additional limitation of “the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model;” the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (iii) A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer. Similar to example (iii) where the increase in speed is solely from the capabilities of a general-purpose computer, the automatically performable steps, as drafted and under a broadest reasonable interpretation, are automated solely by the capabilities of a general purpose computer.

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of industrial assets, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, the last additional limitation of “arranging to output the surrogate model to be used by a substantially real-time analytics package associated with the industrial asset” does not amount to significantly more because it is well understood, routine, and conventional. See MPEP 2106.05(d). The Proceedings of the 15th ACM conference on Computer and communications security, (ACM, 2008) page 565 column 1 paragraph 1 line 1 – “Package managers are a popular way to distribute software”.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. The user interface and surrogate model creation engine are generic computer components arranged in the conventional manner of being coupled. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 16, wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models. The limitation is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The modifying language, “plurality of high-fidelity physics based models” simply makes the equations more complex. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract 

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 16, wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters, and (vii) post-processing. The limitation is an abstract idea because it is claiming a mathematical relationship. See MPEP 2106.02(a)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. Similar to organizing information and manipulating information through mathematical correlations, the limitation, as drafted and under a broadest reasonable interpretation, is organizing information into a “response surface, which includes a plurality of solution points” through a mathematical correlation referred to generally as a “physics-based model of the industrial asset”. The modifying language, “(i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters, and (vii) post-processing” simply defines further aspects of the mathematical correlations that will result in organizing information. For example, as drafted an under a broadest reasonable interpretation, (i) a component level model could be mathematical equations that use physics to model the speed at which a robotic arm is moving given a particular load. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 16 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more 

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 16, wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multi-disciplinary design optimization. This limitation does not integrated the abstract idea into a practical application because they are insignificant post solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g) insignificant application – example (i) Cutting hair after first determining the hair style. The claim is a system comprising two components – (a) a user interface and (b) a surrogate model creation engine. As previously noted, the limitations of generating a response surface using a physics based model and creating a surrogate model using a machine learning process are abstract ideas because they are claiming organizing information through mathematical correlations. The further limitation of modifying real-time analytics package does add a meaningful limitation to either of these abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, stated at such a high level of generality, these limitations are directed to well understood, routine, and conventional activities. For example, engineering control applications can be found in patents from the 1970s. (See U.S. Pat. 3,555,252). For the foregoing reasons, claim 19 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The medium of claim 16, wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a training Design Of Experiment ("DOE") operating point and a validation DOE operating point different than the training DOE operating point. The first limitation of “wherein the surrogate model is associated with a defined space of solution points” is an abstract idea because the defined space of solution points represent a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations. A set of data points associated with a physics-based model represent a mathematical relationship between input and output parameters. A mathematical correlation may only hold true for a specific domain, so the equation can be defined with further parameters limiting it to that domain. Similar to organizing information through mathematical correlations, associating the surrogate model with a defined space of solution points is organizing information for a mathematical correlation in a specific domain/range. The second limitation of “the surrogate model creation engine creates a training Design Of Experiment ("DOE") operating point and a validation DOE operating point different than the training DOE operating point” is an abstract idea because the operating points represent a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iv) organizing information and manipulating information through mathematical correlations.  A set of data points associated with a physics-based model represent a mathematical relationship between input and output parameters. Further organizing the points into separate categories based on the mathematical relationship does not change the nature of the abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than the limitations from claim 16 that have already been considered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (“Wagner”) in view of U.S. Pub. 2018/0165604 (“Minkin”).
With respect to claim 1, Wagner teaches A surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3): a user interface (user interface 80 in FIG. 1, [0044] line 2) operative to interact with a subject matter expert (operator 90 in FIG. 1, [0044] line 3) via a subject matter device (analysis terminal 60, [0044] line 1), and a surrogate model creation engine (artificial intelligence tool 50, [0044] line 4), coupled to the user interface ([0044] lines 5-11), configured to: execute the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8), use the response surface and a machine learning process to automatically create the surrogate model of the industrial asset (train metamodels on the design space at operation 120, [0049] lines 10-11), and arrange to output the surrogate model for use by a substantially real-time analytics package associated with the industrial asset (operation 155 in FIG. 2 at [0049] line 28; meaning configured to receive operator intervention, [0045] lines 1-4, which is not something an analyst could  do using traditional methods 
Under the 35 U.S.C. 112(f) interpretation Wagner further shows a surrogate model creation engine comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network (artificial intelligence testing tool 50 may include processing circuitry 1100 with a processor 1120 coupled to device interface 1130 and/or network 30, [0088] lines 1-27).
Wagner does not teach wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model (the solutions may include machine learning techniques, [0008] lines 3-8; the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); and automatically execute the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one 
	
With respect to claim 2, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach a repository data store to contain the scripted physics-based model workflow for subsequent access and modification. 
However, Minkin teaches a repository data store to contain the scripted physics-based model workflow (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).


	With respect to claim 3, Wagner in view of Minkin teaches all of the limitations of claim 2, as noted above. Wagner further teaches wherein the repository data store further contains at least one of: (i) metadata about the scripted physics-based model workflow, (ii) an industrial asset identifier, (iii) a user identifier, (iv) a software tool identifier, (v) an operating point (M&S data 40 in data storage 70, 

	With respect to claim 4, Wagner if view of Minkin teaches all of the limitations of claim 3 as noted above. Wagner also teaches, wherein the repository data store is a searchable database (search regions of interest in a simulation under test (i.e., M&S data 40), [0045] lines 8-10; data storage 70 is a database, [0091] line 14) adapted to be accessed and updated by subject matter experts (operator may use interface to alter steps associated with cyclic evaluation, [0095]).

	With respect to claim 5, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model creation engine (artificial intelligence testing tool 50 from FIG. 1, [0043]) is further configured to: receive subsequent audit information (computing error with respect to data partitions and the individual meta-models, [0050] lines 1-5), and update the surrogate model based on an accuracy assessment of the audit information (eliminate some meta-models for subsequent iterations, [0050] lines 5-9).
	Wagner does not teach the information is associated with operation of the industrial asset. However, Minkin teaches that information is associated with operation of the industrial asset (robot arm kinematics, [0278] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for the audit information is associated with operation of the industrial asset. Wagner teaches that traditional systems and methods can be used in association with engineering problems, (Wagner, [0029] lines 1-2), but teaches an improved workflow 

	With respect to claim 6, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein at least one of the execution of the scripted physics-based model workflow and an execution of the machine learning process are associated with at least one of: (i) a high-performance computing center, and (ii) a cloud-based computing environment (analysis terminal 60 could be a cloud based service, [0043] lines 16-19).

	With respect to claim 7, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

	With respect to claim 8, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

	With respect to claim 10, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model is associated with a defined space of solution points (operator may define a region of interest, [0037] lines 7-9; [0038] lines 13-16).

	With respect to claim 11, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model creation engine creates a training Design Of Experiment (“DOE”) operating point (metrics needed to choose informative parameter samples, [0057] lines 6-9) and a validation DOE operating point different than the training DOE operating point (metrics intended for an analysist to assess data quality, [0057] lines 6-9).

	With respect to claim 12, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Wagner does not teach a license control component configured to allocate components of the scripted physics- based model workflow to a cloud computing environment in accordance with software licenses associated with each component and an optimization routine.
	However, Minkin teaches a license control component (Authentication/authorization module 1370, [0329] lines 2-3) configured to allocate components of the scripted physics-based model workflow to a cloud computing environment in accordance with software licenses associated with each component (allows access to sandboxes, [0329] lines 5-6; administrators and users that are registered may be assigned or otherwise work in user sandboxes 1366, which can include one or more domains 1364 that may be private, semi-private, or public. As such, web clients may be able to authenticate and use one or more solutions 1364 at a time within these domains 1362, [0328] lines 10-18); and an optimization routine (synchronize contents with engine, [0329] lines 4-5). 


With respect to claim 13, Wagner teaches A method associated with a surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8); using the response surface and a machine learning process 
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model (the solutions may include machine learning techniques, [0008] lines 3-8; the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a 
	 
	With respect to claim 14, Wagner in view of Minkin teaches all of the limitations of claim 13, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach placing the scripted physics-based model workflow into a repository data store for subsequent access and modification. 
However, Minkin teaches placing the scripted physics-based model workflow into a repository data store (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).


	With respect to claim 15, Wagner in view of Minkin teaches all of the limitations of claim 13, as noted above. Wagner further teaches receiving subsequent audit information (computing error with respect to data partitions and the individual meta-models, [0050] lines 1-5); and updating the surrogate model based on an accuracy assessment of the audit information (eliminate some meta-models for subsequent iterations, [0050] lines 5-9).

However, Minkin teaches that information is associated with operation of the industrial asset (robot arm kinematics, [0278] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for the audit information is associated with operation of the industrial asset. Wagner teaches that traditional systems and methods can be used in association with engineering problems, (Wagner, [0029] lines 1-2), but teaches an improved workflow that can theoretically be applied to similar engineering problems, (Wagner, See [0048]-[0049] and FIG. 2). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm kinematics, (Minkin, [0278] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully generating a meta-model/surrogate model for robot arm kinematics, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Wagner teaches A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method associated with a surrogate model creation computer system, the method comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]; stored in computer-readable memory, [0086] lines 25-31): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an 
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), the scripted physics-based model workflow comprising 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system and method that teaches all of the claimed features except for wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset. Minkin teaches that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm kinematics, (Minkin, [0278] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). 

With respect to claim 17, Wagner in view of Minkin teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

With respect to claim 18, Wagner in view of Minkin teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

 With respect to claim 20, Wagner in view of Minkin teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a training Design Of Experiment (“DOE”) operating point (metrics needed to choose informative parameter samples, [0057] lines 6-9) and a validation DOE operating point different than the training DOE operating point (metrics intended for an analysist to assess data quality, [0057] lines 6-9).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (“Wagner”) in view of U.S. Pub. 2018/0165604 (“Minkin”) in further in view of U.S. Pub. 2019/0181793 A1 (“Azad”).

With respect to claim 9, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Azad teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (actuator systems 104 that control the orientation of solar panels on a solar farm, [0042] lines 1-10), (ii) an edge computing application (edge servers, [0054] line 9), (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious before the effective filing date of the claimed invention to modify the system of Wagner in view of Minkin with Azad because this is simple substitution of one known element for another to obtain predictable results. The system and method of Wagner in view of Minkin teaches all of the limitations of the claimed invention except wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization. The system and method of Wagner in view of Minkin is generally applicable to engineering problems (identifying a problem in engineering in Wagner, [0029]; applying the system and method to robot arm kinematics in Minkin, [0278]). Azad is directed to a specific engineering problem (recommend tilting on or more solar arrays to minimize dust deposition and maximize irradiance of the solar panels, (Azad, [0020] lines 1-10). Azad teaches a predictive dust tracker system 102 that takes one or more data sources and leverages physics-based models and machine learning to forecast dust deposition based power losses at different tilt angles, (Azad, [0019] lines 1-15). 

With respect to claim 19, Wagner in view of Minkin teaches all of the limitations of claim 16, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Azad teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (actuator systems 104 that control the orientation of solar panels on a solar farm, [0042] lines 1-10), (ii) an edge computing application (edge servers, [0054] line 9), (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious before the effective filing date of the claimed invention to modify the system of Wagner in view of Minkin with Azad because this is simple substitution of one known element for another to obtain predictable results. The system and method of Wagner in view of Minkin teaches all of the limitations of the claimed invention except wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization. The system and method of Wagner in view of Minkin is generally 

Conclusion
Applicant’s amendment necessitate the new ground(s) of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129